Citation Nr: 0216567	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  01-01 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Education Assistance under 
38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1974.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which denied service connection for 
the cause of the veteran's death.  A December 2001 rating 
decision also denied entitlement to Dependent's Education 
Assistance under 38 U.S.C. Chapter 35.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's death certificate indicates that he died in 
July 1991 at age 40; the immediate cause of his death was 
respiratory failure, secondary to metastatic lung cancer, due 
to rectal cancer.

3.  At the time of the veteran's death in July 1991, service 
connection  was not in effect for any disability.  

4.  The veteran's fatal rectal/colon cancer with metastasis 
to the lungs began many years after service and was not 
causally linked to any incident of service, to include 
exposure to Agent Orange or herbicides.  

5.  The veteran did not have a permanent total service-
connected disability in existence at the date of death and he 
did not die as a result of a service-connected disability.
CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is denied.  38 U.S.C.A. §§ 1310, 5102, 5103, 5103A & 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.312 (2002); 66 Fed. 
Reg. 45620-45632 (Aug. 29, 2001); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

2.  The requirements for eligibility for dependent's 
educational assistance under 38 U.S.C.A. Chapter 35 have not 
been met.  38 U.S.C.A. §§ 3501, 3510, 5102, 5103, 5103A & 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.807 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a appellant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO has obtained the veteran's 
service medical records and all available post-service 
medical reports.  The RO advised the appellant of the 
evidence necessary to substantiate her claims by the April 
2000 Statement of the Case (SOC), a copy of the December 2001 
rating decision, and the June 2002 Supplemental Statement of 
the Case (SSOC).  In July 2001, the RO informed the appellant 
of the VCAA and its effects as to VA's duty to assist and 
notify, and requested that she submit information and release 
forms so that VA could obtain any outstanding evidence.  The 
Board notes that the VCAA made no change in the statutory or 
regulatory criteria which govern the criteria for a claim for 
service connection for death or for entitlement to 
dependents' education assistance under 38 U.S.C. Chapter 35.  
The Board finds that the appellant was kept apprised of what 
she must show to prevail in her claim, and she was generally 
informed as to what information and evidence she is 
responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also finds that the VCAA does not require a medical 
examination in this case regarding any of the appellant's 
claims because the record currently before it contains 
sufficient medical evidence pertaining to the etiology of the 
veteran's cause of death to make a decision on the claims.  
Charles v. Principi, No. 01-1536 (U.S. Vet. App. October 3, 
2002); 38 U.S.C. § 5103A.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (when there is extensive factual 
development in a case, reflected both in the record on appeal 
and the Board's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply).  Thus, regarding the 
appellant's current claims, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 38 
C.F.R. § 3.159.  No additional assistance or notification to 
the appellant regarding these issues are required based on 
the facts of the instant case.  

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
appellant's claims.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claims below, and the 
Board will do the same.  As such, there has been no prejudice 
to the appellant that would warrant a remand, and the 
appellant's procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background 

The appellant is the veteran's widow.  The appellant 
contends, in essence, that the veteran's death was the result 
of his exposure to Agent Orange during service, which she 
asserts predisposed him to lung cancer even if it 
metastasized from another site.  She argues that the veteran 
is thus entitled to service connection for death on a 
presumptive basis.  In the alternative, she argues that the 
veteran's fatal rectal cancer was due to Agent Orange 
exposure, even if it is not listed as a presumptive disease 
for VA purposes.  She also asserts entitlement to dependents' 
education assistance under 38 U.S.C. Chapter 35.

The veteran's death certificate indicates that he died in 
July 1991 at age 40; and that the immediate cause of his 
death was respiratory failure, due to lung metastases, due to 
rectal cancer.  

The veteran was on active duty from August 1970 to August 
1974.  The service medical records are negative for any 
findings or diagnoses pertaining to the veteran's rectum, 
lungs or chest.  In January 2000 the National Personnel 
Records Center (NPRC) noted that all service medical records 
had been provided. 

At the time of the veteran's death, he had not been service-
connected for any disabilities.  Extensive VA and private 
post-service medical records have been associated with the 
veteran's claims file.  The report of a February 1989 VA 
examination provides that the veteran was diagnosed with 
colon cancer in May 1988.

Private records indicate that the veteran received treatment 
from various private sources in 1990 and 1991.  These records 
show that the veteran had metastatic rectal cancer with lung, 
pleural and rib metastases.  During an August 1990 
examination, the veteran reported having worked in oil fields 
as a mechanic in 1978 and being in Vietnam for one year at 
locations where Agent Orange was stored.  An August 1990 
radiographic examination resulted in an impression of 
abnormality involving both fields, history of tumor in the 
past acknowledged, most likely this represents primarily 
metastatic disease.  In reports dated in December 1990 and 
February 1991, the veteran's history was noted to include 
metastatic carcinoma of the colon.  A March 1991 CAT scan 
report includes a notation of a history of Hodgkin's 
Lymphoma. 

Legal Analysis

Under the relevant law, to establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  In addition, service-connected diseases or injuries 
involving active processes affecting vital organs should 
receive careful consideration as a contributory cause of 
death, the primary cause being unrelated, from the viewpoint 
of whether there were resulting debilitating effects and 
general impairment of health to an extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3).  

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  In this regard, service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, presumptive service connection for certain listed 
diseases may be granted if a veteran was exposed to Agent 
Orange or other herbicides while serving on active duty in 
the Republic of Vietnam during the Vietnam Era.  The diseases 
for which service connection may be presumed due to an 
association with exposure to herbicide agents are enumerated 
at 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e), and 
include respiratory cancers.  More generally, however, 
service connection may be granted for carcinoma that becomes 
manifest to a compensable degree within one year following a 
veteran's discharge from military service.  See 38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).  Diseases 
associated with exposure to certain herbicide agents used in 
support of military operations in Vietnam during the Vietnam 
era will be considered to have been incurred in service.  38 
U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to a degree of 10 percent or 
more within the time period specified for each disease.  38 
C.F.R. § 3.307(a)(6)(ii).  

The diseases for which service connection may be presumed due 
to an association with exposure to herbicide agents, 
enumerated at 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.309(e), 
consist of chloracne or other acneform diseases consistent 
with chloracne, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2001).

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  

The diseases associated with herbicide exposure for purposes 
of the presumption include respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); they do not include 
carcinoma of the rectum.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).  See 64 Fed. Reg. 59,232 (1999) (determining that 
the presumption of service connection based on herbicides is 
not warranted for designated conditions, as well as any other 
condition for which VA has not specifically determined that a 
presumption of service connection is warranted).  

Presumptive service connection may not be established for a 
designated cancer if it developed as the result of metastasis 
of a cancer not associated with herbicide exposure.  
VAOPGCPREC 18-97.

The Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. 107-103, 115 Stat. 976 (2001), amends 38 U.S.C.A. § 
1116.  Among other things, this law provides a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the defined Vietnam Era, effective December 27, 2001, 
and removes the 30-year time limit for respiratory cancers, 
effective January 1, 2002.  See 38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
veteran's death on a presumptive or direct basis.  

First, the Board notes that the medical evidence establishes 
that the primary site for the veteran's fatal metastatic 
cancer was the rectum, which is not a presumptive disease for 
purposes of exposure to Agent Orange.  38 C.F.R. § 3.309(e).  
The Board recognizes that the veteran also suffered from 
carcinoma of the lung, which is a presumptive disease for 
purposes of Agent Orange exposure.  However, the medical 
evidence, to include an August 1990 radiographic examination 
report and the death certificate, indicates that the latter 
cancer had metastasized from the rectum.  As noted above, 
presumptive service connection may not be established for a 
designated cancer if it developed as the result of metastasis 
of a cancer not associated with herbicide exposure.  
VAOPGCPREC 18-97.  It is clear from the record that the 
veteran's lung cancer was secondary to his rectal carcinoma.

The Board is cognizant of a March 1991 CAT scan report, which 
contains a notation of a history of Hodgkin's lymphoma, which 
is also presumptive disease for purposes of Agent Orange 
exposure.  However, the Board finds that the probative 
evidence of record establishes by a preponderance that the 
veteran did not have Hodgkin's lymphoma.  There is no medical 
evidence of record relating to the diagnosis or treatment of 
Hodgkin's disease; the only mention of this latter disorder 
is the notation of a history of such on the 1991 radiographic 
report.  Hodgkin's lymphoma is not noted in any of the 
treatment records or on the death certificate.  Thus, even 
assuming arguendo that the veteran did have a history of 
Hodgkin's lymphoma, the evidence of record does no suggest 
that it caused or contributed in any way to his death.  

There is also medical evidence to indicate that the veteran 
had colon cancer.  However, it is apparent that such also 
metastasized from the rectum.  In any event, whether the 
colon cancer was primary or secondary, as it is not included 
in the list of presumptive diseases in 38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e), service connection is not 
indicated.

Turning to the question of service connection on a direct 
basis, the Board notes that service connection was not in 
effect any disabilities at the time of the veteran's death.  
The medical evidence shows that that the veteran's fatal 
metastatic cancer was first manifested many years after his 
separation from service and it does not suggest a nexus or 
link between this condition and any incident of active duty, 
to include exposure to Agent Orange, such as a medical 
opinion based on a review of the record.  The August 1990 
examination report, which repeats the veteran's own history 
of exposure to Agent Orange in Vietnam, does not include such 
an opinion.
As a layperson, the appellant is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, her own contentions that the veteran's fatal 
carcinoma of the rectum with metastatic lung cancer was due 
to exposure to Agent Orange are not probative to the question 
of the etiology of the veteran's death, or the specific 
question of whether exposure to Agent Orange resulted in 
rectal or colon cancer with lung metastases.  

As the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001)

Turning to the appellant's claim for education benefits, for 
the purposes of dependents' educational assistance under 38 
U.S.C. Chapter 35 a child or surviving spouse of the veteran 
will have basic eligibility for benefits where the veteran 
was discharged under other than dishonorable conditions, and 
had a permanent total service connected disability in 
existence at the date of the veteran's death; or where the 
veteran died as a result of a service connected disability.  
38 C.F.R. § 3.807(a).

In this case, the veteran was not service-connected for a 
permanent total service- connected disability at the time of 
his death, and, as decided above, the appellant has not shown 
that the cause of the veteran's death was service-related.  
Accordingly, the Board finds that the appellant has not met 
the conditions for eligibility for dependents' educational 
assistance under 38 U.S.C. Chapter 35.  38 C.F.R. § 3.807.  
As the disposition of this latter claim is based on the law, 
and not on the facts of the case, the doctrine of reasonable 
doubt is not for application and the claim must be denied 
based on a lack of entitlement under the law.  Sabonis, 6 
Vet. App. at 430.

ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to educational assistance under the provisions of 
38 U.S.C. Chapter 35 is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

